Citation Nr: 1740210	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  10-38 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee degenerative joint disease and/or right knee internal derangement.

2.  Entitlement to a rating in excess of 10 percent for service-connected right knee degenerative joint disease.  


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1984 to March 1994.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Lincoln, Nebraska. 

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing has been associated with the claims file.  

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and the Legacy Content Manager (LCM) claims file.  LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issues on appeal.

The issue of entitlement to a rating in excess of 10 percent for right knee degenerative joint disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The left knee disorder was not manifested in service or in the first post-service year, and the preponderance of the evidence is against a finding that the Veteran's left knee disorder is otherwise related to his service or was caused or aggravated by his service-connected right knee degenerative joint disease and/or right knee internal derangement.  
CONCLUSION OF LAW

The criteria for service connection for a left knee disorder are not met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(b), 3.307, 3.309, 3.310 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records (STRs), as well as all identified and available post-service medical records are associated with the claims file.  The Veteran has not identified any additional available, outstanding records pertinent to his left knee disorder.

The Veteran was afforded a VA examination and opinion for the left knee in September 2009 and April 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, taken together, the VA examinations are adequate to decide the case.  The medical opinions are predicated on a full reading of the available STRs, consider all of the pertinent evidence of record, and are supported with a complete rationale.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  The September 2009 VA examination addressed only if a left knee disability was caused by the service-connected right knee disabilities.  Thus, an April 2014 VA opinion was obtained.  The April 2014 medical opinion addressed both direct and secondary service connection.

The Board finds compliance with the March 2014, August 2015, and December 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  In March 2014, the Board remanded the issue of entitlement to service connection for a left knee disability to obtain an addendum opinion to the September 2009 VA examination report that addressed whether the Veteran's left knee disability is at least as likely as not (1) directly related to his military service, (2) caused by one or both of his service-connected right knee disabilities, or (3) aggravated beyond the natural progression of the condition by one or both of his service-connected right knee disabilities.  The RO was then to readjudicate the claim.  An addendum opinion that addressed the listed issues was obtained in April 2014.  The RO readjudicated the claim in June 2014.  Accordingly, the remand directives were met.  

In August 2015, this case was remanded to afford the Veteran the opportunity for his requested videoconference hearing before the Board.  The videoconference Board hearing was held in November 2015.  Accordingly, the remand directives were met.  

In December 2015, the Board remanded this issue to obtain private treatment records and workers' compensation records disclosed by the Veteran at the September 2009 VA examination and to obtain recent VA treatment records.  A February 2016 letter was sent to the Veteran requesting authorizations for the private records and any workers' compensation records.  In a January 2016 letter, the Veteran stated he would gather the records as indicated in the Board remand.  No authorization or records were received from the Veteran.  VA is not obligated to make further attempts to contact the Veteran.  The Veteran must cooperate fully with VA's efforts to obtain relevant records from Federal and non-Federal custodians, such as by providing releases authorizing VA to secure records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  Therefore, all development has been accomplished in compliance with the Board's remand directives.  Accordingly, additional remand is not warranted for this claim.

The Veteran was also provided with an opportunity to set forth his contentions during the hearing before a Veterans Law Judge (VLJ).  A Decision Review Officer or VLJ who chairs a hearing must fulfill two duties:  (1) the duty to fully explain the issues; and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103 (c)(2); Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). At the Board hearing, the VLJ outlined the issue on appeal and the hearing focused on the elements necessary to substantiate the claim. Additionally, additional subsequent development was conducted based on deficiencies in the record.  As such, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2).  There has been no allegation to the contrary. The Board will proceed to address the merits of the claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition, service connection for certain chronic diseases, including arthritis, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Secondary service connection is warranted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are:  (1) evidence of a current disability; (2) a disability for which service connection has been established; and (3) competent evidence of a nexus between the two.  Allen v. Brown, 7 Vet. App. 439 (1995).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen, 7 Vet. App. 439.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence of the record; every item of evidence does not have the same probative value.  When there is an approximate balance of evidence for and against the issue, reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks entitlement to service connection for a left knee disorder, which he asserts is caused or aggravated by his service-connected right knee degenerative joint disease and/or right knee internal derangement

The Veteran's STRs are silent regarding any left knee complaints, treatment, or diagnoses. 

A September 15, 2009 VA examination was conducted.  The Veteran reported a left knee arthroscopy with torn meniscus in 1999.  The Veteran reported that his left knee meniscus was torn on the job with ConAgra Plant, and that the surgery was a workman's compensation issue.  The examiner diagnosed mild to moderate bilateral tricompartmental degenerative joint disease, most pronounced involving the medial compartments, based on an x-ray report.  The examiner found that the current x-rays of bilateral knees have equal wear with mild to moderate bilateral tricompartmental degenerative joint disease, most pronounced involving the medial compartments.  There is not unequal weight bearing as seen by x-ray evidence.  The examiner found that an opinion could not be provided as the question should be presented to an orthopedic specialist.  

A September 26, 2009 VA examination was conducted.  The Veteran reported left knee pain since the 1999 incident.  The examiner opined that it is less likely as not that the Veteran's left knee arthritis is the result of the right knee disability.  The examiner's rationale for this opinion was that the literature states that status post meniscectomy in a certain set of patients, there are rapid changes of the affected compartment of the knee, resulting in early arthritis.  The examiner noted that the Veteran's history of left knee arthroscopy with partial meniscectomy is likely the source of the Veteran's medial compartment changes and the likelihood that this is the result of the right knee problem is low.  

An April 2014 VA medical opinion was obtained.  The examiner opined that the left knee disorder was less likely as not due to active service, finding that the disorder was most likely due to the left knee injury while working at ConAgra foods in 1999.  The examiner noted that after review of the file, there was no other left knee injury and the 1999 incident was five years after discharge.  It is the examiner's opinion that the Veteran's left knee condition is more likely than not as a result of his fall with meniscal tear and subsequent partial meniscectomy.  Due to the fact that his left knee condition is more likely than not as a result of his fall in 1999 at ConAgra, the examiner also opined that the left knee disorder was not caused or aggravated by the right knee disabilities.  The examiner also noted that the Veteran's degenerative changes of the left knee is a common condition after a partial meniscectomy, and the condition appeared to have run the natural course after such a surgery.

In 2015 VA records, the Veteran reported let knee chronic pain.  In February 2015 the Veteran and his wife reported to the nutritionist and stated that the Veteran wants to lose weight to improve his knee problems.  A February 2015 record notes that the Veteran has had past knee scopes, two on the right and one on the left.  

In November 2015 at the Board videoconference hearing, the Veteran stated that he had surgery on the left knee on or about 2000.  The Veteran stated that in service he was a vehicle mechanic and that he also did medical supply.  The Veteran asserted that he was crawling around on his hands and knees to perform his duties.  The Veteran stated that he does not remember any symptoms of his left knee between his 1994 discharge from service and 2000 left knee surgery.  

The Board finds that service connection on a direct basis is not warranted.  Although there is a current left knee disability, there is no in-service event, injury, or disease, to include any complaints regarding the left knee.  The Veteran does not assert to the contrary.  Additionally, the STRs are silent regarding the left knee.  Furthermore, the Veteran stated that at the 2015 Board hearing that that he could not recall any left knee symptomatology from 1994 to 2000.  This weighs against any left knee symptoms during service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Finally, the VA medical opinion from April 2014 stated that after review of the records it is less likely than not that the Veteran's left knee disability was caused by service.  The Board accords this opinion significant probative value as it is based upon a review of the relevant records, including the Veteran's STRs, and provided a supporting explanation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  Accordingly, there is no in-service event, the evidence does not support symptoms during or directly after service, and the only etiological opinion of record is that the disability is unrelated to active service, and direct service connection is not warranted on this basis.  See 38 C.F.R. § 3.303.  

Next, the Board finds that service connection on a presumptive basis is not warranted.  Again, although there is a current left knee disability, arthritis, and any characteristic manifestations of arthritis, were not diagnosed within one year of service discharge.  Rather it was not diagnosed until 2009, almost 15 years after discharge.  See 38 C.F.R. § 3.307(a)(3).  Further, as there were no left knee symptoms or complaints during service, no chronic disability was established during active service.  See 38 C.F.R. §§ 3.303(b), 3.309; Walker, 708 F.3d 1331.  Thus, presumptive service connection is also not warranted.  

Finally, the Board finds that the evidence of record does not support a finding of service connection for a left knee disorder as secondary to the service-connected right knee degenerative joint disease and internal derangement.  The April 2014 medical opinion found that the left knee disorder was more likely than not caused by the left knee injury at ConAgra, and was thus not caused or aggravated by the service-connected right knee disorders.  Because the medical examination was based on a review of the claims file had included an explanation for the opinion, the Board accords it significant value.  See Nieves-Rodriguez, 22 Vet. App. at 302-04; Prejean, 13 Vet. App. at 448-9.  Additionally, although the Veteran has asserted that his left knee disorder is due to right knee disorder, the Board finds him not competent to provide such an opinion.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting that when considering lay evidence, the Board should determine, on a case-to-case basis, whether the veteran's particular disability is the type of disability for which lay evidence is competent).  Here, the etiology of an internal orthopedic condition among various possibilities is not capable of lay observation as opposed to the presence of ringing in the ears and varicose veins.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007) (holding that varicose veins are capable of lay observation and thus lay testimony may serve to establish a diagnosis); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  Additionally, any such etiological opinions are outweighed by the examiner's findings.  Thus, service connection for a left knee disorder due to the Veteran's service-connected right knee disorder is not warranted.  

In sum, the competent and probative evidence of record shows that the Veteran is not entitled to service connection for a left knee disorder.  38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304(b), 3.307, 3.309, 3.310.  As the evidence preponderates against the claim, there is no reasonable doubt to be resolved and entitlement to service connection for a left knee disorder is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left knee disorder is denied.  


REMAND

Although the Board regrets the additional delay, remand is required for additional development prior to appellate review.  Remand is required to obtain an adequate VA examination.  A medical opinion report is considered adequate "where it is based on consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board's 'evaluation of the claimed disability will be a fully informed one.'"  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  VA examinations for musculoskeletal conditions must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158 (2016).

The Veteran underwent a VA right knee examination in April 2016.  The examiner conducted range of motion testing of the right knee and found there was pain in weightbearing, but did not conduct testing in both active and passive motion, did not include range of motion measures of the left knee, and did not indicate pain in non-weightbearing.   Thus remand for a new examination is required.  

In addition, the April 2016 examiner indicated that there was no history of effusion, but also stated that there was a trace finding of effusion.  Thus, on remand, these findings should be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from July 2016 onward.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the severity of the service-connected right knee degenerative joint disease.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  The examiner must utilize the appropriate Disability Benefits Questionnaire.  

The examiner must also address the following:  1) identify all symptoms attributable to the service-connected right knee degenerative joint disease (but not to right knee internal derangement), to include locking , effusion, or other associated symptomatology, 2) right knee pain on active and passive range of motion, 3) right knee pain on weightbearing and non-weightbearing, 4) the Veteran's trace findings of effusion, 5) left knee active and passive range of motion, and 6) left knee weightbearing and non-weightbearing.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
K.MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


